Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMNET

Claims 1-5, 7-15, and 17-22 of B. Gutmann et al., US 16/631,383 (Sep. 24, 2018) are pending and in condition for allowance.  

Withdrawal Claim Rejections - 35 USC § 103

Rejection of claims over P. Bey et al., US 4,430,559 (1982) (“Bey”) in further view of T. Iida et al., 51 Angewandte Chemi, International Edition, 9535-9538 (2011) (“Iida”) and M. Majeed et al., US 6,998,502 (2006) (“Majeed”) pursuant to § 103 is withdrawn for the following reasons.  


P. Bey et al., US 4,430,559 (1982) (“Bey”)

In Examples 1 and 2, Bey teaches the following synthetic methodology.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Bey at col. 11.  Bey differs from the instant claims in that Bey employs chlorodifluoromethane (ClHCF2) as the difluoromethyl functionalization reagent, whereas the instant claims employ trifluoromethane (HCF3).  


M. Majeed et al., US 6,998,502 (2006) (“Majeed”)

Majeed teaches synthesis of the compounds of formula I.  Majeed at col. 2, lines 15-35.  Majeed teaches compounds of formula III as precursors of the compounds of formula I.  Majeed at col. 3, lines 20-46.  In Example 8, Majeed teaches the following reaction:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.

Majeed differs from the instant claims in that Majeed employs chlorodifluoromethane (ClHCF2) as the difluoromethyl functionalization reagent, whereas the instant claims employ trifluoromethane (HCF3).  


T. Iida et al., 51 Angewandte Chemi, International Edition, 9535-9538 (2011) (“Iida”)

Iida teaches synthesis of difluoromethyl fuctionalized compounds using HCF3/ lithium bis(trimethylsilyl)amide (LHMDS).  Ida at page 9535, col. 2.  Iida teaches the following reactions.  Iida differs from the instant claims in the nature of the reactants and products.  The closest Iida reactant/product combination is Entry 12 of Table 2, wherein Iida teaches a heteroatom (i.e., oxygen) adjacent to the carbon undergoing difluoromethyl substitution as follows:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Iida reports a relatively low yield (35%)  in this process.  

The Instant Claims Are not Obvious Over the Cited References

The instant claims differ from primary references Bey and Majeed in that the instant claims employs trifluoromethane (HCF3) as the difluoromethyl functionalization reagent, whereas Bey and Majeed employ chlorodifluoromethane (ClHCF2).  Iida teaches use of trifluoromethane (HCF3) as a difluoromethyl functionalization reagent but with structurally different starting materials and Iida reports a low yield (i.e., 35%) wherein a heteroatom (i.e., oxygen) is adjacent to the carbon undergoing difluoromethyl substitution.  





    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


This increase in yield (86%) by the instantly claimed process over what would be anticipated by one of ordinary skill in the art upon substitution of the process of Iida in either of the processes of Bey or Majeed (35%) is considered unexpected.  MPEP § 716.  The unexpected results were established by actual experimentation, which experimentation is of high probative value because a direct comparison was made between the claimed process and the closest prior art (i.e., Majeed’s dichloro-substituted compound).  The results are considered greater than expected and art of record provides no guidance respecting the instantly claimed combination.  Id. at 716.02(a)(I); Id. at 716.02(a)(II).  The objective evidence of nonobviousness is considered to be commensurate in scope with the claims which the evidence is offered to support. MPEP § 716.02(d); MPEP 2145 (“for example, a showing of unexpected results for a single member of a claimed subgenus, or a narrow portion of a claimed range would be sufficient to rebut a prima facie case of obviousness if a skilled artisan "could ascertain a trend in 

In the response, Applicant provided similar arguments with respect to the deficiencies of Iida with respect to yields.  In view of the foregoing, Applicant’s arguments are not addressed in detail.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622